Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS JULY TRAFFIC DALLAS, TEXAS – August 6, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 7.5 billion revenue passenger miles (RPMs) in July 2010, a 3.4 percent increase from the 7.2 billion RPMs flown in July 2009.Available seat miles (ASMs) increased 1.4 percent to 8.8 billion from the July 2009 level of 8.7 billion.The load factor for the month was 84.9 percent, a record monthly load factor performance for the Company.For July 2010, passenger revenue per ASM is estimated to have increased in the 17 to 18 percent range as compared to July 2009. For the seven months ended July 31, 2010, Southwest flew 44.9 billion RPMs, compared to 43.8 billion RPMs flown for the same period in 2009, an increase of 2.4 percent.Available seat miles decreased 2.6 percent to 56.9 billion from the 2009 level of 58.4 billion.The year-to-date load factor was 78.8 percent, compared to 75.0 percent for the same period last year. This release, as well as past news releases on Southwest, are available online atsouthwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS JULY CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 1.7 pts. Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) )% Load factor % % pts. Average length of haul % Trips flown )% ***
